417 F.2d 312
FRELIN CONSTRUCTION COMPANY, a Corporation, and CharlesWeissman and Bernard Weissman, Individually, andas partners t/a Frelin Construction Companyv.George E. YUNDT, Frelin Construction Company, a Corporation,Appellant.FRELIN CONSTRUCTION COMPANY, a Corporation, and CharlesWeissman and Bernard Weissman, Individually, andas partners t/a Frelin Construction Companyv.George E. YUNDT, Charles Weissman and Bernard Weissman,Individually, and as partners t/a FrelinConstruction Company, Appellants.
Nos. 17722, 17723.
United States Court of Appeals Third Circuit.
Argued Sept. 25, 1969.Decided Nov. 5, 1969, As Amended Dec. 9, 1969.

Gerald P. Roth, Allentown, Pa., for appellants.
Harold Cramer, Mesirov, Gelman, Jaffe & Levin, Philadelphia, Pa.  (Henry A. Stein, Philadelphia, Pa., on the brief), for appellee.
Before HASTIE, Chief Judge, and McLAUGHLIN and VAN DUSEN, Circuit judges.
OPINION OF THE COURT
PER CURIAM.1


1
This appeal has been taken from the dismissal with prejudice of a fourth amended complaint for failure to state a cause of action upon which relief could be granted.


2
The claim is contractual.  We agree with the district court that the appellant failed, after ample opportunity to amend his complaint, adequately to allege facts which would make the appellee either an original party to the contract in suit or a party by reason of ratification of an originally unauthorized undertaking of another on his behalf.


3
The judgment will be affirmed.



1
 Although Judge Van Dusen was present during the argument of the above case, he did not take part in its decision